
	
		II
		112th CONGRESS
		1st Session
		S. 352
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2011
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the exploration, leasing, development,
		  production, and economically feasible and prudent transportation of oil and gas
		  in and from the Coastal Plain in Alaska.
	
	
		1.Short
			 titleThis Act may be cited as
			 the American Energy Independence and
			 Security Act of 2011.
		2.DefinitionsIn this Act:
			(1)Coastal
			 PlainThe term Coastal Plain means that area
			 identified as the 1002 Coastal Plain Area on the map.
			(2)Federal
			 agreementThe term Federal Agreement means the
			 Federal Agreement and Grant Right-of-Way for the Trans-Alaska Pipeline issued
			 on January 23, 1974, in accordance with section 28 of the Mineral Leasing Act
			 (30 U.S.C. 185) and the Trans-Alaska Pipeline Authorization Act (43 U.S.C. 1651
			 et seq.).
			(3)Final
			 statementThe term Final Statement means the final
			 legislative environmental impact statement on the Coastal Plain, dated April
			 1987, and prepared pursuant to section 1002 of the Alaska National Interest
			 Lands Conservation Act (16 U.S.C. 3142) and section 102(2)(C) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
			(4)MapThe
			 term map means the map entitled Arctic National Wildlife
			 Refuge, dated September 2005, and prepared by the United States
			 Geological Survey.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior (or the
			 designee of the Secretary), acting through the Director of the Bureau of Land
			 Management in consultation with the Director of the United States Fish and
			 Wildlife Service and in coordination with a State coordinator appointed by the
			 Governor of the State of Alaska.
			3.Leasing program
			 for land within the Coastal Plain
			(a)In
			 general
				(1)AuthorizationCongress
			 authorizes the exploration, leasing, development, production, and economically
			 feasible and prudent transportation of oil and gas in and from the Coastal
			 Plain.
				(2)ActionsThe
			 Secretary shall take such actions as are necessary—
					(A)to establish and
			 implement, in accordance with this Act, a competitive oil and gas leasing
			 program that will result in an environmentally sound program for the
			 exploration, development, and production of the oil and gas resources of the
			 Coastal Plain while taking into consideration the interests and concerns of
			 residents of the Coastal Plain, which is the homeland of the Kaktovikmiut
			 Inupiat; and
					(B)to administer
			 this Act through regulations, lease terms, conditions, restrictions,
			 prohibitions, stipulations, and other provisions that—
						(i)ensure the oil
			 and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment; and
						(ii)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production to all exploration, development, and
			 production operations under this Act in a manner that ensures the receipt of
			 fair market value by the public for the mineral resources to be leased.
						(b)Repeal
				(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3143) is
			 repealed.
				(2)Conforming
			 amendmentThe table of contents contained in section 1 of that
			 Act (16 U.S.C. 3101 note) is amended by striking the item relating to section
			 1003.
				(c)Compliance with
			 requirements under certain other laws
				(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966
			 (16 U.S.C.
			 668dd et seq.)—
					(A)the oil and gas
			 pre-leasing and leasing program, and activities authorized by this section in
			 the Coastal Plain, shall be considered to be compatible with the purposes for
			 which the Arctic National Wildlife Refuge was established; and
					(B)no further
			 findings or decisions shall be required to implement that program and those
			 activities.
					(2)Adequacy of the
			 Department of the Interior's legislative environmental impact
			 statementThe Final Statement shall be considered to satisfy the
			 requirements under the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.) that apply with respect to pre-leasing activities, including
			 exploration programs and actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this Act before the conduct of the first lease
			 sale.
				(3)Compliance with
			 NEPA for other actions
					(A)In
			 generalBefore conducting the first lease sale under this Act,
			 the Secretary shall prepare an environmental impact statement in accordance
			 with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)
			 with respect to the actions authorized by this Act that are not referred to in
			 paragraph (2).
					(B)Identification
			 and analysisNotwithstanding any other provision of law, in
			 carrying out this paragraph, the Secretary shall not be required—
						(i)to
			 identify nonleasing alternative courses of action; or
						(ii)to
			 analyze the environmental effects of those courses of action.
						(C)Identification
			 of preferred actionNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall—
						(i)identify only a
			 preferred action and a single leasing alternative for the first lease sale
			 authorized under this Act; and
						(ii)analyze the
			 environmental effects and potential mitigation measures for those 2
			 alternatives.
						(D)Public
			 commentsIn carrying out this paragraph, the Secretary shall
			 consider only public comments that are filed not later than 20 days after the
			 date of publication of a draft environmental impact statement.
					(E)Effect of
			 complianceNotwithstanding any other provision of law, compliance
			 with this paragraph shall be considered to satisfy all requirements for the
			 analysis and consideration of the environmental effects of proposed leasing
			 under this Act.
					(d)Relationship to
			 State and local authorityNothing in this Act expands or limits
			 any State or local regulatory authority.
			(e)Special
			 areas
				(1)Designation
					(A)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the North Slope Borough, Alaska, and the City of Kaktovik, Alaska, may
			 designate not more than 45,000 acres of the Coastal Plain as a special area if
			 the Secretary determines that the special area would be of such unique
			 character and interest as to require special management and regulatory
			 protection.
					(B)Sadlerochit
			 spring areaThe Secretary shall designate as a special area in
			 accordance with subparagraph (A) the Sadlerochit Spring area, comprising
			 approximately 4,000 acres as depicted on the map.
					(2)ManagementThe
			 Secretary shall manage each special area designated under this subsection in a
			 manner that—
					(A)respects and
			 protects the Native people of the area; and
					(B)preserves the
			 unique and diverse character of the area, including fish, wildlife, subsistence
			 resources, and cultural values of the area.
					(3)Exclusion from
			 leasing or surface occupancy
					(A)In
			 generalThe Secretary may exclude any special area designated
			 under this subsection from leasing.
					(B)No surface
			 occupancyIf the Secretary leases all or a portion of a special
			 area for the purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the land comprising
			 the special area.
					(4)Directional
			 drillingNotwithstanding any other provision of this subsection,
			 the Secretary may lease all or a portion of a special area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the special area.
				(f)Limitation on
			 closed areasThe Secretary may not close land within the Coastal
			 Plain to oil and gas leasing or to exploration, development, or production
			 except in accordance with this Act.
			(g)Regulations
				(1)In
			 generalNot later than 15 months after the date of enactment of
			 this Act, in consultation with appropriate agencies of the State of Alaska, the
			 North Slope Borough, Alaska, and the City of Kaktovik, Alaska, the Secretary
			 shall issue such regulations as are necessary to carry out this Act, including
			 rules and regulations relating to protection of the fish and wildlife, fish and
			 wildlife habitat, and subsistence resources of the Coastal Plain.
				(2)Revision of
			 regulationsThe Secretary may periodically review and, as
			 appropriate, revise the rules and regulations issued under paragraph (1) to
			 reflect any significant scientific or engineering data that come to the
			 attention of the Secretary.
				4.Lease
			 sales
			(a)In
			 generalLand may be leased pursuant to this Act to any person
			 qualified to obtain a lease for deposits of oil and gas under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.).
			(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
				(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
				(2)the holding of
			 lease sales after that nomination process; and
				(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
				(c)Lease sale
			 bidsBidding for leases under this Act shall be by sealed
			 competitive cash bonus bids.
			(d)Acreage minimum
			 in first saleFor the first lease sale under this Act, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
			(e)Timing of lease
			 salesThe Secretary shall—
				(1)not later than 22
			 months after the date of enactment of this Act, conduct the first lease sale
			 under this Act;
				(2)not later than
			 September 30, 2014, conduct a second lease sale under this Act; and
				(3)conduct
			 additional sales at appropriate intervals if sufficient interest in exploration
			 or development exists to warrant the conduct of the additional sales.
				5.Grant of leases
			 by the Secretary
			(a)In
			 generalUpon payment by a lessee of such bonus as may be accepted
			 by the Secretary, the Secretary may grant to the highest responsible qualified
			 bidder in a lease sale conducted pursuant to section 4 a lease for any land on
			 the Coastal Plain.
			(b)Subsequent
			 transfers
				(1)In
			 generalNo lease issued under this Act may be sold, exchanged,
			 assigned, sublet, or otherwise transferred except with the approval of the
			 Secretary.
				(2)Condition for
			 approvalBefore granting any approval described in paragraph (1),
			 the Secretary shall consult with and give due consideration to the opinion of
			 the Attorney General.
				6.Lease terms and
			 conditions
			(a)In
			 generalAn oil or gas lease issued pursuant to this Act
			 shall—
				(1)provide for the
			 payment of a royalty of not less than 12½ percent of the amount or value of the
			 production removed or sold from the lease, as determined by the Secretary in
			 accordance with regulations applicable to other Federal oil and gas
			 leases;
				(2)provide that the
			 Secretary may close, on a seasonal basis, such portions of the Coastal Plain to
			 exploratory drilling activities as are necessary to protect caribou calving
			 areas and other species of fish and wildlife;
				(3)require that each
			 lessee of land within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of land within the Coastal Plain and any other Federal land
			 that is adversely affected in connection with exploration, development,
			 production, or transportation activities within the Coastal Plain conducted by
			 the lessee or by any of the subcontractors or agents of the lessee;
				(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, that reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
				(5)provide that the
			 standard of reclamation for land required to be reclaimed under this Act shall
			 be, to the maximum extent practicable—
					(A)a condition
			 capable of supporting the uses that the land was capable of supporting prior to
			 any exploration, development, or production activities; or
					(B)upon application
			 by the lessee, to a higher or better standard, as approved by the
			 Secretary;
					(6)contain terms and
			 conditions relating to protection of fish and wildlife, fish and wildlife
			 habitat, subsistence resources, and the environment as required under section
			 3(a)(2);
				(7)provide that each
			 lessee, and each agent and contractor of a lessee, use their best efforts to
			 provide a fair share of employment and contracting for Alaska Natives and
			 Alaska Native Corporations from throughout the State of Alaska, as determined
			 by the level of obligation previously agreed to in the Federal Agreement;
			 and
				(8)contain such
			 other provisions as the Secretary determines to be necessary to ensure
			 compliance with this Act and regulations issued under this Act.
				(b)Project labor
			 agreementsThe Secretary, as a term and condition of each lease
			 under this Act, and in recognizing the proprietary interest of the Federal
			 Government in labor stability and in the ability of construction labor and
			 management to meet the particular needs and conditions of projects to be
			 developed under the leases issued pursuant to this Act (including the special
			 concerns of the parties to those leases), shall require that each lessee, and
			 each agent and contractor of a lessee, under this Act negotiate to obtain a
			 project labor agreement for the employment of laborers and mechanics on
			 production, maintenance, and construction under the lease.
			7.Coastal plain
			 environmental protection
			(a)No significant
			 adverse effect standard To govern authorized coastal plain
			 activitiesIn accordance with section 3, the Secretary shall
			 administer this Act through regulations, lease terms, conditions, restrictions,
			 prohibitions, stipulations, or other provisions that—
				(1)ensure, to the
			 maximum extent practicable, that oil and gas exploration, development, and
			 production activities on the Coastal Plain will result in no significant
			 adverse effect on fish and wildlife, fish and wildlife habitat, and the
			 environment;
				(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
				(3)ensure that the
			 maximum surface acreage covered in connection with the leasing program by
			 production and support facilities, including airstrips and any areas covered by
			 gravel berms or piers for support of pipelines, does not exceed 2,000 acres on
			 the Coastal Plain.
				(b)Site-Specific
			 assessment and mitigationThe Secretary shall require, with
			 respect to any proposed drilling and related activities on the Coastal Plain,
			 that—
				(1)a site-specific
			 environmental analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, fish and
			 wildlife habitat, subsistence resources, subsistence uses, and the
			 environment;
				(2)a plan be
			 implemented to avoid, minimize, and mitigate (in that order and to the maximum
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
				(3)the development
			 of the plan occur after consultation with—
					(A)each agency
			 having jurisdiction over matters mitigated by the plan;
					(B)the State of
			 Alaska;
					(C)North Slope
			 Borough, Alaska; and
					(D)the City of
			 Kaktovik, Alaska.
					(c)Regulations To
			 protect Coastal Plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this Act, the Secretary shall prepare and issue regulations, lease terms,
			 conditions, restrictions, prohibitions, stipulations, or other measures
			 designed to ensure, to the maximum extent practicable, that the activities
			 carried out on the Coastal Plain under this Act are conducted in a manner
			 consistent with the purposes and environmental requirements of this Act.
			(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this Act shall require—
				(1)compliance with
			 all applicable provisions of Federal and State environmental law (including
			 regulations);
				(2)implementation of
			 and compliance with—
					(A)standards that
			 are at least as effective as the safety and environmental mitigation measures,
			 as described in items 1 through 29 on pages 167 through 169 of the Final
			 Statement, on the Coastal Plain;
					(B)seasonal
			 limitations on exploration, development, and related activities, as necessary,
			 to avoid significant adverse effects during periods of concentrated fish and
			 wildlife breeding, denning, nesting, spawning, and migration;
					(C)design safety and
			 construction standards for all pipelines and any access and service roads that
			 minimize, to the maximum extent practicable, adverse effects on—
						(i)the
			 passage of migratory species (such as caribou); and
						(ii)the flow of
			 surface water by requiring the use of culverts, bridges, or other structural
			 devices;
						(D)prohibitions on
			 general public access to, and use of, all pipeline access and service
			 roads;
					(E)stringent
			 reclamation and rehabilitation requirements in accordance with this Act for the
			 removal from the Coastal Plain of all oil and gas development and production
			 facilities, structures, and equipment on completion of oil and gas production
			 operations, except in a case in which the Secretary determines that those
			 facilities, structures, or equipment—
						(i)would assist in
			 the management of the Arctic National Wildlife Refuge; and
						(ii)are donated to
			 the United States for that purpose;
						(F)appropriate
			 prohibitions or restrictions on—
						(i)access by all
			 modes of transportation;
						(ii)sand and gravel
			 extraction; and
						(iii)use of
			 explosives;
						(G)reasonable
			 stipulations for protection of cultural and archaeological resources;
					(H)measures to
			 protect groundwater and surface water, including—
						(i)avoidance, to the
			 maximum extent practicable, of springs, streams, and river systems;
						(ii)the protection
			 of natural surface drainage patterns and wetland and riparian habitats;
			 and
						(iii)the regulation
			 of methods or techniques for developing or transporting adequate supplies of
			 water for exploratory drilling; and
						(I)research,
			 monitoring, and reporting requirements;
					(3)that exploration
			 activities (except surface geological studies) be limited to the period between
			 approximately November 1 and May 1 of each year and be supported, if necessary,
			 by ice roads, winter trails with adequate snow cover, ice pads, ice airstrips,
			 and air transport methods (except that those exploration activities may be
			 permitted at other times if the Secretary determines that the exploration will
			 have no significant adverse effect on fish and wildlife, fish and wildlife
			 habitat, subsistence resources, and the environment of the Coastal
			 Plain);
				(4)consolidation of
			 facility siting;
				(5)avoidance or
			 reduction of air traffic-related disturbance to fish and wildlife;
				(6)treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including, in accordance
			 with applicable Federal and State environmental laws (including
			 regulations)—
					(A)preparation of an
			 annual waste management report;
					(B)development and
			 implementation of a hazardous materials tracking system; and
					(C)prohibition on
			 the use of chlorinated solvents;
					(7)fuel storage and
			 oil spill contingency planning;
				(8)conduct of
			 periodic field crew environmental briefings;
				(9)avoidance of
			 significant adverse effects on subsistence hunting, fishing, and
			 trapping;
				(10)compliance with
			 applicable air and water quality standards;
				(11)appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited; and
				(12)development and
			 implementation of such other protective environmental requirements,
			 restrictions, terms, or conditions as the Secretary, after consultation with
			 the State of Alaska, North Slope Borough, Alaska, and the City of Kaktovik,
			 Alaska, determines to be necessary.
				(e)ConsiderationsIn
			 preparing and issuing regulations, lease terms, conditions, restrictions,
			 prohibitions, or stipulations under this section, the Secretary shall take into
			 consideration—
				(1)the stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement;
				(2)the environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 through 37.33 of title 50, Code of
			 Federal Regulations (or successor regulations); and
				(3)the land use
			 stipulations for exploratory drilling on the KIC–ASRC private land described in
			 Appendix 2 of the agreement between Arctic Slope Regional Corporation and the
			 United States dated August 9, 1983.
				(f)Facility
			 consolidation planning
				(1)In
			 generalAfter providing for public notice and comment, the
			 Secretary shall prepare and periodically update a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of oil and gas resources from the
			 Coastal Plain.
				(2)ObjectivesThe
			 objectives of the plan shall be—
					(A)the avoidance of
			 unnecessary duplication of facilities and activities;
					(B)the encouragement
			 of consolidation of common facilities and activities;
					(C)the location or
			 confinement of facilities and activities to areas that will minimize impact on
			 fish and wildlife, fish and wildlife habitat, subsistence resources, and the
			 environment;
					(D)the use of
			 existing facilities, to the maximum extent practicable; and
					(E)the enhancement
			 of compatibility between wildlife values and development activities.
					(g)Access to
			 public landThe Secretary shall—
				(1)manage public
			 land in the Coastal Plain in accordance with subsections (a) and (b) of section
			 811 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
				(2)ensure that local
			 residents shall have reasonable access to public land in the Coastal Plain for
			 traditional uses.
				8.Expedited
			 judicial review
			(a)Filing of
			 complaints
				(1)DeadlineA
			 complaint seeking judicial review of a provision of this Act or an action of
			 the Secretary under this Act shall be filed—
					(A)except as
			 provided in subparagraph (B), during the 90-day period beginning on the date on
			 which the action being challenged was carried out; or
					(B)in the case of a
			 complaint based solely on grounds arising after the 90-day period described in
			 subparagraph (A), by not later than 90 days after the date on which the
			 complainant knew or reasonably should have known about the grounds for the
			 complaint.
					(2)VenueA
			 complaint seeking judicial review of a provision of this Act or an action of
			 the Secretary under this Act shall be filed in the United States Court of
			 Appeals for the District of Columbia.
				(3)Scope
					(A)In
			 generalJudicial review of a decision of the Secretary under this
			 Act (including an environmental analysis of such a lease sale) shall be—
						(i)limited to a
			 review of whether the decision is in accordance with this Act; and
						(ii)based on the
			 administrative record of the decision.
						(B)PresumptionsAny
			 identification by the Secretary of a preferred course of action relating to a
			 lease sale, and any analysis by the Secretary of environmental effects, under
			 this Act shall be presumed to be correct unless proven otherwise by clear and
			 convincing evidence.
					(b)Limitation on
			 other reviewAny action of the Secretary that is subject to
			 judicial review under this section shall not be subject to judicial review in
			 any civil or criminal proceeding for enforcement.
			9.Federal and
			 State distribution of revenues
			(a)In
			 generalNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from oil and gas leasing and
			 operations authorized under this Act—
				(1)50 percent shall
			 be paid to the State of Alaska; and
				(2)the balance shall
			 be allocated in accordance with section 13.
				(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
			10.Rights-of-way
			 and easements across Coastal PlainFor purposes of section 1102(4)(A) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3162(4)(A)), any
			 rights-of-way or easements across the Coastal Plain for the exploration,
			 development, production, or transportation of oil and gas shall be considered
			 to be established incident to the management of the Coastal Plain under this
			 section.
		11.ConveyanceNotwithstanding section 1302(h)(2) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), to
			 remove any cloud on title to land, and to clarify land ownership patterns in
			 the Coastal Plain, the Secretary shall—
			(1)to the extent
			 necessary to fulfill the entitlement of the Kaktovik Inupiat Corporation under
			 sections 12 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611,
			 1613), as determined by the Secretary, convey to that Corporation the surface
			 estate of the land described in paragraph (1) of Public Land Order 6959, in
			 accordance with the terms and conditions of the agreement between the
			 Secretary, the United States Fish and Wildlife Service, the Bureau of Land
			 Management, and the Kaktovik Inupiat Corporation, dated January 22, 1993;
			 and
			(2)convey to the
			 Arctic Slope Regional Corporation the remaining subsurface estate to which that
			 Corporation is entitled under the agreement between that corporation and the
			 United States, dated August 9, 1983.
			12.Local
			 government impact aid and community service assistance
			(a)Establishment
			 of Fund
				(1)In
			 generalAs a condition on the receipt of funds under section
			 13(1), the State of Alaska shall establish in the treasury of the State, and
			 administer in accordance with this section, a fund to be known as the
			 Coastal Plain Local Government Impact Aid Assistance Fund
			 (referred to in this section as the Fund).
				(2)DepositsSubject
			 to paragraph (1), the Secretary of the Treasury shall deposit into the Fund,
			 $15,000,000 each year from the amount available under section 13(1).
				(3)InvestmentThe
			 Governor of the State of Alaska (referred to in this section as the
			 Governor) shall invest amounts in the Fund in interest-bearing
			 securities of the United States or the State of Alaska.
				(b)AssistanceThe
			 Governor, in cooperation with the Mayor of the North Slope Borough, shall use
			 amounts in the Fund to provide assistance to North Slope Borough, Alaska, the
			 City of Kaktovik, Alaska, and any other borough, municipal subdivision,
			 village, or other community in the State of Alaska that is directly impacted by
			 exploration for, or the production of, oil or gas on the Coastal Plain under
			 this Act, or any Alaska Native Regional Corporation acting on behalf of the
			 villages and communities within its region whose lands lie along the right of
			 way of the Trans Alaska Pipeline System, as determined by the Governor.
			(c)Application
				(1)In
			 generalTo receive assistance under subsection (b), a community
			 or Regional Corporation described in that subsection shall submit to the
			 Governor, or to the Mayor of the North Slope Borough, an application in such
			 time, in such manner, and containing such information as the Governor may
			 require.
				(2)Action by North
			 Slope BoroughThe Mayor of the North Slope Borough shall submit
			 to the Governor each application received under paragraph (1) as soon as
			 practicable after the date on which the application is received.
				(3)Assistance of
			 GovernorThe Governor shall assist communities in submitting
			 applications under this subsection, to the maximum extent practicable.
				(d)Use of
			 fundsA community or Regional Corporation that receives funds
			 under subsection (b) may use the funds—
				(1)to plan for
			 mitigation, implement a mitigation plan, or maintain a mitigation project to
			 address the potential effects of oil and gas exploration and development on
			 environmental, social, cultural, recreational, and subsistence resources of the
			 community;
				(2)to develop, carry
			 out, and maintain—
					(A)a project to
			 provide new or expanded public facilities; or
					(B)services to
			 address the needs and problems associated with the effects described in
			 paragraph (1), including firefighting, police, water and waste treatment, first
			 responder, and other medical services; and
					(3)to compensate
			 residents of the Coastal Plain for significant damage to environmental, social,
			 cultural, recreational, or subsistence resources.
				13.Allocation of
			 Federal revenuesNotwithstanding any other provision of law,
			 all adjusted bonus, rental, and royalty receipts from Federal oil and gas
			 leasing and operations authorized under this Act made available under section
			 9(a)(2), plus an appropriated amount equal to the amount of Federal income tax
			 attributable to sales of oil and gas produced from those operations, shall be
			 deposited in an account in the Treasury which shall be available, without
			 further appropriation or fiscal year limitation, each fiscal year as
			 follows:
			(1)$15,000,000 shall
			 be deposited by the Secretary of the Treasury into the fund created under
			 section 12(a)(1).
			(2)The remainder shall be available as
			 follows:
				(A)25 percent shall
			 be available to the Department of Energy to carry out alternative energy
			 programs established under the Energy Policy Act of 2005 (42 U.S.C. 15801 et
			 seq.), the Energy Independence and Security Act of 2007 (42 U.S.C. 17001 et
			 seq.), or an amendment made by either of those Acts, as determined by the
			 Secretary of Energy.
				(B)10 percent shall
			 be available to the Department of Health and Human Services to provide
			 low-income home energy assistance under title XXVI of the Omnibus Budget
			 Reconciliation Act of 1981 (42 U.S.C. 8621 et seq.).
				(C)10 percent shall
			 be available to the Department of Energy to carry out the Weatherization
			 Assistance Program for Low-Income Persons established under part A of title IV
			 of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.).
				(D)10 percent shall
			 be available to the Department of the Interior for award to wildlife habitat
			 and fish and game programs authorized by the Pittman-Robertson Wildlife
			 Restoration Act (16 U.S.C. 669 et seq.) and the Dingell-Johnson Sport Fish
			 Restoration Act) (commonly known as the Wallop-Breaux Act) (16
			 U.S.C. 777 et seq.).
				(E)The balance shall
			 be deposited into the Treasury as miscellaneous receipts.
				14.SeverabilityIf any provision of this Act, or the
			 application of such provision to any person or circumstance, is held to be
			 unconstitutional, the remainder of this Act and the application of such
			 provisions to any person or circumstance shall not be affected thereby.
		
